DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
Claims 1 – 20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The arguments found the Applicant’s remarks dated 4/7/2022 are persuasive.
The prior art of record namely Milligan in view of Foerster in view of Casey fail to disclose alone or in combination: presenting, via a touch-capable user interface of a gaming device, a prompt for an input to be provided at the touch-capable user interface while a tag is placed into contact with the touch-capable user interface at a portion of the touch-capable user interface; confirming the input is received at the portion of the touch-capable user interface while the tag is contacting the portion of the touch-capable user interface; in response to confirming the input is received at the portion of the touch-capable user interface while the tag is contacting the portion of the touch-capable user interface, in response to receiving the user gesture, and in response to confirming the user gesture corresponds to the valid authentication gesture, extracting, with a processor, the data encoded on the tag with the physical medium that is readable by the touch-capable user interface.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROSS A WILLIAMS whose telephone number is (571)272-5911. The examiner can normally be reached Mon-Fri 8am - 4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kang Hu can be reached on (571) 270-1344. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RAW/Examiner, Art Unit 3715

/James S. McClellan/Primary Examiner, Art Unit 3715